Fourth Court of Appeals
                               San Antonio, Texas
                                     August 14, 2017

                                   No. 04-16-00788-CV

                        Danny ALEXANDER & Sarah Alexander,
                                   Appellants

                                            v.

   AMERICAN HOME MORTGAGE SERVICING, INC. as Servicer for Deutsche Bank
                 National Trust Co., Trustee for Soundview,
                                 Appellee

               From the 198th Judicial District Court, Bandera County, Texas
                             Trial Court No. CV-12-0000281
                       Honorable M. Rex Emerson, Judge Presiding


                                     ORDER
    The Appellee’s Unopposed Motion for Withdrawal and Substitution of Counsel is
GRANTED.

                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2017.



                                                 ___________________________________
                                                 Luz Estrada
                                                 Chief Deputy Clerk